DETAILED ACTION
“Feed Roller”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on February 7, 2022 have been entered. Claims 1, 3, 5, 6, 8, and 9 have been amended; claims 1-9 remain pending. 
Drawings
The drawing objection set forth in the Non-Final Office Action (mailed 11/05/2021) has not been overcome by the amendments to the Specification and Drawings (filed 02/07/2022). The drawing objection previously set forth is maintained and re-stated below. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cylindrical surface” of claim 4 (“wherein the blade edges of the gripping members of all ribs lie on the same cylindrical surface”) must be shown or the feature canceled from the claim  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The claim rejections under 35 USC 112(b) set forth in the Non-Final Office Action (mailed 11/05/2021) have been overcome by the amendments to the Claims (filed 02/07/2022). As such, the 35 USC 112(b) rejections previously set forth are withdrawn. However, the following rejections under 35 USC 112(b) are newly set forth.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, the recitation “the straight blade edges of the gripping members are disposed in straight line and are at different distances from the axis of the roller and form a curved convex surface” renders the metes and bounds of the claim indefinite. Do all of the straight blade edges of all of the gripping members meet these limitations? Or do these limitations apply to “the straight blade edges of each respective gripping member”? 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solala (FI-110228-B).
Regarding Claim 1:
Solala discloses a feed roller (1, fig. 2), comprising:
a round plate-type flange body (10), and 
radial ribs (11) fixed at an even spacing over an outer circumference of the round plate-type flange body with gripping members (13) for providing a firm grip of the surface of a tree stem (S, fig. 1) being handled by the feed roller (1; Pg. 3, last paragraph); 
wherein each radial rib (11) comprises an outer edge (annotated fig. 1) disposed at an oblique angle to the axis of the feed roller (10; as described at Pg. 4, ¶5, while plate (11) is “substantially parallel to . . . the axis of rotation” the plate (11) is also “inclined in the circumferential direction of the wheel” and thus forms a small oblique angle (relative to the axis of rotation) as shown in figures 1 and 2);
wherein the outer edge of each radial rib (11) comprises several gripping members (13) having a respective straight blade edge (annotated), arranged such that each of the respective straight blade edges extends parallel to the axis of the feed roller (Examiner notes that each gripping member (13) has a plurality of straight blade edges which extend parallel to the rotation axis of roller (1) as shown in annotated fig. 2).  
Regarding Claim 2:
Solala discloses the feed roller according to claim 1.
Solala further teaches wherein there are at least three gripping members (13; fig. 2).  
Regarding Claim 4:
Solala discloses the feed roller according to claim 1.
Solala further teaches wherein the blade edges of the gripping members (13) of all ribs (11) lie on the same cylindrical surface (annotated fig. 1).  
Regarding Clam 5:
Solala discloses the feed roller according to claim 1.
Solala further teaches wherein at least one of the radial ribs (11) with its gripping members (13) is machined from a single one-piece steel plate (Pg. 4, ¶5 & ¶10). 
Regarding Claim 6:
Solala discloses the feed roller according to claim 1.
Solala further teaches wherein the rib (11) with its gripping members (13) is an integral piece with no seams or joints (Pg. 4, ¶5), which is welded to the flange body (10; Pg. 3, last 3 lines).

    PNG
    media_image1.png
    939
    763
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    861
    1134
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Solala (FI-110228-B).
Regarding Claim 7:
Solala discloses the feed roller according to claim 1.
Solala further teaches that at least one of the radial ribs (11) are designed to bend upon contact with a tree stem (S; Pg. 4, ¶2) and the deflection of the ribs (11) before and after contact with the tree stem (S) is dependent upon the size, thickness, and density of the ribs (11; Pg. 4, ¶1). Finally, Solala teaches that it is known to modify the material and dimensioning of the ribs (11) such that the bending of the ribs (11) is “elastically reversible by the desired amount” (Pg. 3, last paragraph).
Solala dos not specify wherein said oblique angle is between 15° - 45°.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the feed roller of Solala wherein the oblique angle is between 15 and 45 degrees. One of ordinary skill in the art would have been motivated to construct the feed roller of Solala in this manner because, as Solala teaches, provision of such an angle allows the rib to deflect upon contact with a tree stem thereby dampening the shock as the tree stem makes contact with the fee roller (Pg. 4, ¶2); changing the angle may be carried out by modifying the material used in construction of the ribs, and the dimensioning of the ribs (Pg. 3, last paragraph - Pg. 4, ¶1). Upon reviewing the teachings of Solala, one of ordinary skill in the art would consider optimizing the size of the oblique angle to provide the desired dampening and spring back effects.  
Regarding Claim 8:
Solala discloses the feed roller according to claim 2.
Solala further teaches that the number and shape of the gripping member (13) may vary (Pg., 4, ¶8), while three gripping members (13) are shown per rib (11) in figures 1 and 2. 
Solala dos not specify wherein there are 5-10 gripping members in a row at the outer edge of at least one of the radial ribs.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the feed roller of Solala to include 5-10 gripping members in a row at the outer edge of each rib. One of ordinary skill in the art would have been motivated to make this change because duplicating essential/known components - when Solala specifies that the number of said component may be changed (Pg. 4, ¶8) - is a consideration that would be made through the course of routine engineering experimentation and practice. Such modification produces a predictable result: better grip between the feed roller and tree stem.
Regarding Claim 9:
Solala discloses the feed roller according to claim 7.
Solala further teaches that the ribs (11) are designed to bend upon contact with a tree stem (S; Pg. 4, ¶2) and the deflection of the ribs (11) before and after contact with the tree stem (S) is dependent upon the size, thickness, and density of the ribs (11; Pg. 4, ¶1). Finally, Solala teaches that it is known to modify the material and dimensioning of the ribs (11) such that the bending of the ribs (11) is “elastically reversible by the desired amount” (Pg. 3, last paragraph).
Solala dos not specify wherein said oblique angle is between 24 and 26°.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the feed roller of Solala wherein the oblique angle is between 24 and 26 degrees. One of ordinary skill in the art would have been motivated to construct the feed roller of Solala in this manner because, as Solala teaches, provision of such an angle allows the rib to deflect upon contact with a tree stem thereby dampening the shock as the tree stem makes contact with the fee roller (Pg. 4, ¶2); changing the angle may be carried out by modifying the material used in construction of the ribs, and the dimensioning of the ribs (Pg. 3, last paragraph - Pg. 4, ¶1). Upon reviewing the teachings of Solala, one of ordinary skill in the art would consider optimizing the size of the oblique angle to provide the desired dampening and spring back effects.  
Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive. 
Applicant has set forth the following argument, relating to the drawing objection -
a revised and clarified Figure 2, introducing no new matter but instead merely now containing a reference number and corresponding arrow for the "cylindrical surface" disclosed in the original specification. At least in light of the attached Replacement Sheet and the remarks (and amendments to the specification) provided elsewhere herein, Applicant respectfully requests that the drawing objections raised have been fully addressed and overcome; withdrawal of the drawing objections is thus respectfully requested.
Examiner notes that reference characters “C” have been used in the amendments to the Drawings/Specification to denote the “cylindrical surface,” but the arrows extending from these reference numerals appear to point to the ends of the feed roller rather to any “cylindrical surface”. These reference numerals do not show the claim limitation “wherein the blade edges of the gripping members of all ribs lie on the same cylindrical surface”. As such the drawing objection previously set forth is maintained and re-stated above. 
Applicant has set forth the following arguments, relating to claim 1 -
Applicant respectfully submits that Solala fails to teach or suggest a feed roller "wherein each radial rib comprises an outer edge that is disposed at an oblique angle to the axis of the feed roller," as recited in independent claim 1.
Applicant . . .  respectfully notes that the alleged contact members 11 are explicitly described in Solala as being disposed substantially parallel to the axis of rotation of the feed roller. See Solala, p. 4, para. 5 ("[T]he contact member 11 is formed of a plate-like, substantially parallelepipedal piece having a slot for the plate-like body 10. The plate 11 is disposed substantially parallel to the axial direction of the wheel 1, i.e. the axis of rotation"). Indeed, both the Office Action at pages 5-6 and the disclosure of Solala itself describe such a parallel configuration wherein each of the contact members 11 is disposed substantially parallel to the axis of rotation of the feed roller. See id.; see also Office Action, pp. 5-6 ("plate (11) is 'substantially parallel to .... the axis of rotation"'). As described, despite of the angular orientation of the contact member 11 relative to the outer circumference of the body from which the contact member 11 circumferentially extends, the outer edge of the contact member 11 alleged by the Office Action is parallel with the axis of the disclosed feed roller. Accordingly, Applicant respectfully submits that Solala fails to teach or suggest a feed roller "wherein each radial rib comprises an outer edge that is disposed at an oblique angle to the axis of the feed roller," as recited in independent claim 1.
Examiner respectfully disagrees, and notes that while “The plate 11 is disposed substantially parallel to the axial direction of the wheel 1, i.e. the axis of rotation,” the recitation in Pg. 5, ¶5 goes on to state that the plate (11) is “inclined in the circumferential direction of the wheel 1. Variations in the width of the plate 11 can influence the deflection;” this feature is shown in figures 1 and 2. Thus, the “substantially parallel” construction is not a parallel construction, and includes an incline - thus, the plate (11) is disposed at an angle relative to the rotation axis. This feature is further illustrated by figure 1, as shown below -

    PNG
    media_image3.png
    658
    800
    media_image3.png
    Greyscale

Examiner notes that if the outer edge of rib (11) was indeed “parallel” to the rotation axis, then it would also be parallel to the movement axis of tree stem (S) at the point annotated above. Instead, an angle is formed between a line parallel to the movement axis of the tree stem and an extension line of the rib (11). The angle between these two lines is the same as the “oblique angle” defined by the claims. 
Applicant has set forth the following arguments, relating to claims 7 and 9 -
With respect to dependent claims 7 and 9, in furtherance of the above-referenced reasons stated above with respect to independent claim 1, Applicant respectfully submits, as conceded by the Office Action, that Solala also fails to teach or suggest any specific values for the oblique angle to the axis of the feed roller. Indeed, Applicant submits that where Solala fails to teach or suggest a feed roller "wherein each radial rib comprises an outer edge that is disposed at an oblique angle to the axis of the feed roller," the reference could not possibly teach or suggest a specific oblique angle or range of oblique angles.
As detailed above, Examiner respectfully disagrees with Applicant’s argument that Solala does not disclose "wherein each radial rib comprises an outer edge that is disposed at an oblique angle to the axis of the feed roller," thus this argument is rendered moot for the same reasons detailed above in relation to claim 1. 
Applicant has set forth the following arguments, relating to claim 8 -
With respect to dependent claim 8, in furtherance of the above-referenced reasons stated above with respect to independent claim 1, Applicant respectfully submits that Solala also fails to teach or suggest "wherein there are 5-10 gripping members in a row at the outer edge of at least one of the radial ribs," as recited in dependent claim 8. By contrast, Solala describes a contact member 11 having three tongues 13 extending therefrom that are arranged at each of the three apexes of a triangle defined along the surface of the contact member 11. Accordingly, Applicant respectfully submits that Solala teaches away from a configuration "wherein there are 5-10 gripping members in a row at the outer edge of at least one of the radial ribs." 
As detailed in the 35 USC 103 rejection of claim 8 set forth in the non-Final Office Action, and re-stated above, Solala specifies that the number of gripping members (14) may be changed - “It is clear that the part comprising the friction members 13 can be separately attached and arranged for replacement, but the plate-like structure of Figure 1 is simple to manufacture. The number and shape of the tabs may vary” (Pg. 4, ¶8). Nothing in the disclosure of Solala teaches away from a configuration wherein 5-10 gripping members are disposed in a row along the outer edge of each radial rib.
Applicant’s arguments, see Pg. 3, filed 02/07/2022, with respect to claim 3, that -
With respect to dependent claim 3, in furtherance of the above-referenced reasons stated above with respect to independent claim 1, Applicant respectfully submits that Solala also fails to teach or suggest "wherein the straight blade edges of the gripping members are disposed in straight line and are at different distances from the axis of the roller and form a curved convex surface," as recited in amended dependent claim 3.
has been fully considered and is persuasive.  The 35 USC 102 rejection of claim 3 has been withdrawn. However, a new ground of rejection is made under 35 USC 112(b), as detailed above. This claim is not deemed allowable at this time because the metes and bounds of the claim remain indefinite. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427. The examiner can normally be reached Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Katie L. Parr/Examiner, Art Unit 3725      

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725